    Case: 1:18-cv-06373 Document #: 43 Filed: 11/07/18 Page 1 of 2 PageID #:1299



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC,

                       Plaintiff,
                                                           Civil Action No. 18-cv-06373

                                                           Hon. Joan B. Gottschall

RONALD OUWENGA, BRIAN THOMAS,                              Magistrate Sidney I. Schenkler
MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, and ZACHARY
BIRKEY,

                       Defendants.


            JOINT MOTION FOR ENTRY OF AGREE D PROTECTIVE ORDER

                Plaintiff Morgan Stanley Smith Bamey LLC and Defendants respectfully move

this Court for the entry ofan Agreed Protective Order goveming the exchange oldiscovery in

this matter.

            Blackman                               isiJerrv M . Santanselo
 Gary I. Blackman (ARDC#6187914)                  Jerry M. Santangelo (ARDC#6187833)
 Jason B. Hirsh (ARDC #6283094)                   SPERLING & SLATER
 Jamie L. Bums (ARDC #6300120)                    55 West Monroe Street, Suite 3200
 LEVENFELD PEARLSTEIN, LLC                        Chicago, Illinois 60603
 2 North LaSalle Street, Suite 1300               Tel: (312) 641-3200
 Chicago, Illinois 60602                          Fax: (312) 641-6492
 Tel.: (312) 346-8380                              san       o S              m
 Fax: (312)346-8434
 gblackman@lplegal.com                            /si Thomas J Momiian
 ihirsh@1n Iesal.com                              Christopher C. Coss
jbumslpllegal.com                                 Thomas J. Momjian
                                                  COSS & MOMJIAN, LLP
                                                  111 Presidenrial Blvd., Suite 214
Counsel   for Defendants                          BalaCynwyd,PA 19004
                                                  Tel: (610) 667-6800
                                                  Fax: (610) 667-6620
                                                          om       om
                                                 tjm@cossmomj ian.com

Dated: November 7,201t                           Counsel   for Plaintiff
   Case: 1:18-cv-06373 Document #: 43 Filed: 11/07/18 Page 2 of 2 PageID #:1300



                                CERTIFICATE OF SERVICE

       I hereby certifo that I caused a true and correct copy of the parties' Joint Motion for Entry

of Agreed Protective Order to be served this 7th day of November, 2018, via the ECF system, to

Defendants' counsel.
                                                          .-.--->
                                                     &
                                                     Thomas J. M       an
